                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Rick McDeid,                                  Civ. No. 18-cv-1350 (SRN/LIB)

                              Plaintiff,

       v.                                                                  ORDER

Nancy Johnson, et al.,

                              Defendants.


       Based upon the Report and Recommendation of United States Magistrate Judge Leo

I. Brisbois, and after an independent review of the files, records and proceedings in the

above-entitled matter, it is --

       ORDERED:

       1. That the Defendants’ Motion to Dismiss [Doc. No. 11] is GRANTED, and

       2. That Plaintiff’s Complaint [Doc. No. 1] DISMISSED WITH PREJUDICE.



                                               BY THE COURT:

DATED: November 28, 2018                       s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
